Case 1:21-cv-00470-GLR Document1 Filed 02/24/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JAMES MAXENIER *
111 White Plains Road
Bronxville, New York 10708 *
Plaintiff, * Case No.
Vv. 2 Removed from the Circuit Court

of Baltimore City, Maryland
£ Case No. 24-C-20-005114

NATIONAL RAILROAD PASSENGER *

CORPORATION
1 Massachusetts Avenue, NW *
Fifth Floor, Office 553
Washington, DC 20002 *
*
Defendant.

*
fe aie ole fe ofp a he 2 oe of fe 2 fe fe fe 2c fe of 2c a of 2k 2k fe fe fe 2K fe 2k afc fe of ake akc ls fe fe fe fe oft fe fe okt 8 os fe oft fe fe fe fe ake fe oe fe 24s 2s oe 2K fe oie oe fe 2 ie oe oe 2 oo ok BK

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. sections 1331, 1349, and 1441(a), National Railroad Passenger
Corporation (hereinafter “Defendant” or “Amtrak”), by its undersigned counsel, hereby notices
the removal of this action to the United States District Court for the District of Maryland. As
grounds for this removal, Amtrak states as follows:

1. On or about November 14, 2020, Plaintiff, James Maxenier (“Plaintiff”)
commenced this action against Defendant by filing a Complaint in the Circuit Court for
Baltimore City, Maryland. Plaintiff's Complaint was assigned Case No. 24-C-20-005514
(hereinafter, the “State Court Action”).

m Defendant Amtrak was served a copy of the Summons and Complaint on or about

January 27, 2021.
Case 1:21-cv-00470-GLR Document 1 Filed 02/24/21 Page 2 of 5

3. Pursuant to 28 U.S.C. section 1349, “[t]he district courts shall not have
jurisdiction of any civil action by or against any corporation upon the ground that it was
incorporated by or under an Act of Congress, unless the United States is the owner of more than
one-half of its capital stock.” (Emphasis added.) As Amtrak was created by an Act of Congress!
and a majority of the capital stock of Amtrak is owned by the United States,” the federal courts
have subject matter jurisdiction over any action involving Amtrak, assuming the procedural
requirements for removal have been followed. Aliotta v. National Railroad Passenger Corp.,
315 F.3d 756, 758 n.1 (7th Cir. 2003) (explaining that pursuant to 28 U.S.C. sections 1331 and
1349, “federal courts have jurisdiction over all cases involving Amtrak, regardless of the cause
of action”); Maryland Transit Admin. v. AMTRAK, 372 F. Supp. 2d 478, 479 n.2 (D. Md. 2005)
(noting that, as Amtrak was organized under the Rail Passenger Act of 1970 and as the United
States owns more than half its stock, subject matter jurisdiction was proper under 28 U.S.C.
sections 1331 and 1349); Estate of Wright v. Illinois Central Railroad, 831 F. Supp. 574 , 574
(S.D. Miss. 1993) (denying motion to remand; noting that Amtrak was created by an Act of
Congress and that the United States owns greater than fifty percent of Amtrak’s capital stock).

A, Pursuant to 28 U.S.C. section 1441 (a), any civil action over which the federal
courts have original jurisdiction, but which is brought in state court, may be removed to the
district court of the United States that embraces the place where such action is pending. This
removal is to the District Court of the United States of Maryland, the jurisdiction where the State

Court Action is pending.

 

Amtrak was created by the Rail Passenger Services Act of 1970. See 49 U.S.C. § 24101 et seq.
The United States government, through its Department of Transportation, owns all of Amtrak's
issued and outstanding preferred stock. See National Railroad Passenger Corporation and Subsidiaries
Consolidated Financial Statements at Note 2.

2
Case 1:21-cv-00470-GLR Document1 Filed 02/24/21 Page 3 of 5

> This Notice of Removal is being filed within 30 days after Amtrak was served
with a summons and complaint in this action. Accordingly, this Notice of Removal is timely
filed pursuant to 28 U.S.C. section 1446 (b).

6. Amtrak is the only defendant in this action and consents to this removal.

fn Pursuant to 28 U.S.C. section 1446 (a), a true and legible copy of all process,
pleadings, and orders served in the State Court Action as of this date are attached hereto as
Exhibit A.

8. A Notice of Filing of Notice of Removal, attaching a copy of this Notice of
Removal, is being filed on this date with the Clerk of the Circuit Court of Maryland for
Baltimore City, and is being served on Plaintiffs counsel as required by 28 U.S.C. Section 1446
(d). A copy (without attachments) of the Notice of Filing of Notice of Removal filed in the State
Court Action is attached hereto as Exhibit B.

WHEREFORE, Defendant National Railroad Passenger Corporation respectfully requests
that this Notice of Removal be accepted and that the State Court Action be removed to the

United States District Court of Maryland.

Dated: February 24, 2021
Respectfully submitted,

/s/ Ifeanyi O. Ezeigho

J. Christopher Nosher, Esq. (No. 28825)
Ifeanyi O. Ezeigbo, Esq. (No. 20658)
Kiernan Trebach LLP

One Park Place, Suite 425

Annapolis, Maryland 21401
Telephone: (443) 263-2800
Facsimile: (443) 263-2935

Email: cnosher@kiernantrebach.com
Email: iezeigbo@kiernantrebach.com
Counsel for Defendant

National Railroad Passenger Corporation
Case 1:21-cv-00470-GLR Document 1 Filed 02/24/21 Page 4of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JAMES MAXENIER *
111 White Plains Road
Bronxville, New York 10708 :
Plaintiff, * Case No.
Vv. = Removed from the Circuit Court

of Baltimore City, Maryland
. Case No. 24-C-20-005114

NATIONAL RAILROAD PASSENGER *

CORPORATION
1 Massachusetts Avenue, NW Z
Fifth Floor, Office 553
Washington, DC 20002 *
*
Defendant.

*
fe fe ake fe afc fe oe ie fe of fe 2 24 oe ake fe 2 oR fe fe oe ofc ofc of ofc oft oft oc oe ae ee ik it i 2 oe oi oe ok oe 2 ee oR he oe oh 2K 2 2 fe oo ok fe oe oO oo oR OR OK RK ER

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 24" day of February 2021, a copy of the foregoing
Notice of Removal, which was filed electronically in this case on this 24" day of February 2021,
and was sent via First-Class mail, postage prepaid, to:

Richard P. Seitz, Esq.

Law Offices of Peter G. Angelos

100 N. Charles St.

Baltimore, Maryland 21202

(410) 649-2000

rseitz@lawpga.com
/s/ Ifeanyi O. Ezeigbo
J. Christopher Nosher, Esq. (No. 28825)
Ifeanyi O. Ezeigbo, Esq. (No. 20658)
Kiernan Trebach LLP
One Park Place, Suite 425
Annapolis, Maryland 21401
Telephone: (443) 263-2800
Facsimile: (443) 263-2935
Case 1:21-cv-00470-GLR Document1 Filed 02/24/21 Page 5of5

Email: cnosher@kiernantrebach.com
Email: iezeigbo@kiernantrebach.com
Counsel for Defendant,

National Railroad Passenger Corporation
